DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I, Claims 1-14 in the reply filed on 2/16/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged separate inventions would not be a serious burden.  This is not found persuasive because 1) no factual basis was given to support the allegation that there is no serious burden; 2) a search of the claims to the product can be made without the necessity of searching the thousands of patents and non-patent literature references in different databases directed to forming a foamed composition, and 3) for the reasons given in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “optionally a natural gum, water, and a flavoring agent or an active ingredient or both a flavoring agent and an active ingredient.”  It is not clear which of the limitations following the word “optionally” are considered to be optional.
Claims 2-14 depend from and inherit the indefiniteness of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strickland et al (US 2006/0191548).
Claims 1-3, 6: Strickland et al discloses oral tobacco compositions that are in some embodiments foamed compositions (Abs, [0003], [0049], [0056], [0081], [0152]-[0153], [0208], [0211], [0217]-[0218], [0243]).  In disclosed embodiments, the compositions comprise orally compatible polymers, including cellulose derivatives, e.g.-hydroxypropyl cellulose, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose; natural gums, e.g.-xanthan gum, tragacanth, guar gum, acacia gum, Arabic gum, gellan gum, locust bean gum; and mixtures thereof ([0021], [0050]).  The compositions include flavorants ([0004], [0051]-[0053]); sweeteners ([0005]-[0006], [0051]).  The compositions include tobacco (reads on active ingredient) in the form of any part of the tobacco plant or an extract of tobacco [0023].
In an example (Example 6, [0069]), the composition of Example 2 [0063]; which comprises water, tobacco (active ingredient), hydroxypropylmethyl cellulose (a claimed 
In another example (Example 11, [[0074]-[0081], Table 11.1), a composition comprising water, tobacco, hydroxypropylmethyl cellulose (HPMC), hydroxypropyl cellulose (HPC), flavorant and sweetener was made into a foamed film composition.
Strickland does not specifically disclose that the cellulose derivatives are foam stabilizers.  However, the cellulose derivatives are the same as the claimed species of cellulose foam stabilizer and will act as a foam stabilizer or, at least, acting as a foam stabilizer would have been obvious to one of ordinary skill in the art  because a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Claim 4: Strickland et al discloses suitable sweeteners including sugar alcohols, e.g.-maltitol, mannitol, xylitol ([0006], [0050]-[0051], [0164]) and sucralose [0006], [0051], [0061]-[0063], [0077], [0085], [0093], [0100] and others).
Strickland et al discloses exemplary ingredients for fabricating film of the invention, including maltodextrin, ([0060], Table 1.1), sucralose ([0061], Table 1.2 and [0062], Table 1.3).
 Strickland et al also discloses exemplary ingredients for fabricating tabs of the invention, including maltodextrin, ([0154], Table 23.1), sucralose ([0155], Table 23.2 and [0156], Table 23.3).

Claim 9: Strickland discloses that the term “tobacco” includes an extract of tobacco [0023].
Claim 10:  Strickland et al discloses that the composition comprises tobacco, which reads on a botanical and a stimulant and also comprises a nicotine component.  Ascorbic acid (vitamin C) is disclosed ([0012], [0050]).  Coffee (a stimulant) is disclosed as an ingredient [0004].  Herbs, spices, oils and other extracts are disclosed as flavorants [0004], and which are considered to be nutraceuticals.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as obvious over Strickland et al as evidenced by Pedersen et al (US 2011/0250150).
Claim 5: Mannitol, xylitol, maltitol and Isomalt are typical sugar alcohols used as sweeteners in oral products (see Pedersen et al [0179] for evidence).  As discussed above, both maltodextrin and sugar alcohols are disclosed by Strickland.  Therefore, selecting a combination of maltodextrin and isomalt would have been obvious absent convincing evidence of unexpected results commensurate in scope with the claims.
Claim 13: Strickland et al discloses that an exemplary composition for a film includes 10-70% water-soluble polymer (cellulose derivatives), 1-90% tobacco (active ingredient), 1-40% flavor, 0.2-6% sweetener [0060].  The dried film has approximately 4% moisture [0079].  The disclosed percentages are weight percentage [0029].  The 
Alternatively, it has been held in the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Claim 14: Cross-linking is not required.  Therefore, an uncross-linked composition would have been an obvious embodiment.


The disclosure of Strickland et al is used as above.  Strickland et al fails to disclose an amount of a nicotine component in the composition.  However, Strickland et al defines the term ‘tobacco’ as including an extract of tobacco [0023].  
Moldoveneau et al discloses a smokeless tobacco product comprising a tobacco material and a separate botanical component, wherein the botanical material comprises at least about 0.1% of the total dry weight of the smokeless tobacco product ([0007]-[0008]).  In some embodiments the tobacco material is in the form of an oil or aqueous extract or an ethanol or other alcohol extract, such as a tobacco-derived nicotine solution ([0011], [0049], [0057]).  In an example, tobacco-derived nicotine is included in the product in an amount of 0.23 dry weight percent ([0185]-[0186]).  In other examples, the amount of nicotine included is 0.1 weight percent (0224], [0227]).
Therefore, it would have been obvious to one of ordinary skill in the art to include a claimed amount of nicotine as the only tobacco component of the composition of Strickland et al in view of Moldoveanu et al as a typical extract of tobacco used in the art in smokeless compositions.   It is also known in the art that using nicotine in free base form facilitates absorption of nicotine in the buccal cavity (for evidence, see Cherukuri et al, col 6, lines 8-10).  Therefore, using the nicotine component in free base nicotine would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748